t c summary opinion united_states tax_court david m fugitt and audrey j fugitt petitioners v commissioner of internal revenue respondent docket no 14116-01s filed date david m fugitt and audrey j fugitt pro sese monica j miller for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners failed to report self-employment_income in the amount of dollar_figure we hold that they did whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are adjustments relating to petitioners’ earned_income_credit and self-employment_tax are purely mechanical matters the resolution of which is dependent on our disposition of the first disputed issue background some of the facts have been stipulated and they are so found petitioners resided in new smyrna beach florida at the time that their petition was filed with the court petitioners are a married couple petitioners have two sons who were schoolage and living at home throughout the taxable_year in issue prior to petitioner david m fugitt mr fugitt had primarily worked selling used automobiles during mr fugitt worked as a recreational vehicle salesman for southeast rv all amounts have been rounded liquidators southeast southeast is a recreational vehicle broker owned by roger ruess mr ruess petitioner worked for southeast throughout florida for days during for a portion of southeast conducted temporary offsite recreational vehicle sales shows rv shows on behalf of revels nationwide rv revels southeast would set up the rv shows and sell recreational vehicles on behalf of revels the rv shows typically lasted between to days revels did not participate in the sales at the rv shows at the end of each rv show mr ruess delivered all sales contracts to revels southeast’s salesmen sold recreational vehicles to customers at the rv shows at the time of each sale the salesman prepared a worksheet james osburn mr osburn a subcontractor who worked for mr ruess generally prepared the sales contract from the salesman’s worksheet either mr ruess or mr osburn approved each sale negotiated by a salesman mr osburn maintained a computer database of the sales made by each salesman the information from each sales contract was contemporaneously recorded in the computer database for the appropriate salesman at the time of each sale in revels sold recreational vehicles at its sales lot located in jacksonville florida and at rv shows held throughout florida by southeast in situations where customers offered less than the cost of the recreational vehicle revels was contacted to approve the sale southeast was generally paid a 30-percent sales commission by revels on each sale made at an rv show the sales commission was paid on the gross_profit from each sale salesmen were generally paid a sales commission of percent of the gross_profit on each of their sales or two-thirds of the commission paid_by revels to southeast however if a sale resulted in a loss ie the cost of the recreational vehicle was greater than the sales_price the salesman was paid a flat fee sales commission prior to each rv show revels provided southeast with the cost of each recreational vehicle southeast in turn provided each salesman with the cost of each recreational vehicle based on the information provided by revels and the sales contract mr osburn determined the amount of sales commission earned by a salesman on each recreational vehicle sold sales commissions were paid_by southeast to the salesmen in cash after southeast delivered the sales contracts to revels and received it sec_30 percent commission in addition to the sales commissions southeast paid each salesman a dollar_figure per_diem payment for each day a salesman was at an rv show the salesman was provided the per_diem payment up front in cash on either a daily basis or for the entire duration of an rv show the salesman was not required to account for hi sec_5 the gross_profit was generally the selling_price of the recreational vehicle less its cost expenses nor did any salesman do so in addition southeast directly paid the motel expenses for each salesman southeast issued to mr fugitt a form_1099 for the taxable_year in the amount of dollar_figure the amount reported on the form_1099 consisted of total sales commissions and per_diem payments of dollar_figure and dollar_figure respectively petitioners timely filed a form_1040 u s individual_income_tax_return for petitioners attached to their return two schedules c-ez net profit from business relating to the sale of used car and used merchandise on the schedules c-ez petitioners reported gross_receipts totaling dollar_figure petitioners did not report on their return any of the amount reported on the form_1099 issued by southeast in the notice_of_deficiency respondent determined that petitioners failed to report self-employment_income of dollar_figure for the taxable_year respondent also determined that petitioners were liable for an accuracy-related_penalty due to substantial_understatement of tax under sec_6662 and d at trial mr fugitt testified that he regarded his arrangement with southeast as akin to going to school to learn how to sell recreational vehicles although he conceded that he was paid sales commissions he estimated the amount to be about dollar_figure mr fugitt also conceded that he received total per_diem payments from southeast during of more than dollar_figure he admitted that he did not keep any records as to the amounts paid to him by southeast during discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 a unreported income gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from compensation_for services including fees commissions fringe_benefits and similar items a taxpayer is required to maintain records sufficient to establish all items of income required to be shown on the taxpayer’s tax_return see sec_6001 sec_1_6001-1 income_tax regs per_diem payments may be excluded from gross_income if the requirements of sec_1_162-17 income_tax regs are satisfied see baugh v commissioner tcmemo_1996_70 sec_1_162-17 income_tax regs provides because petitioners failed to introduce any credible_evidence they failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue accordingly petitioners bear the burden_of_proof the employee need not report on his tax_return either itemized or in total amount expenses for travel transportation entertainment and similar purposes paid_or_incurred by him solely for the benefit of his employer for which he is required to account and does account to his employer and for which the employee is paid through advances reimbursements or otherwise provided the total amount of such advances reimbursements and charges is equal to such expenses at trial respondent called mr ruess and mr osburn as witnesses to corroborate the amount reported on the form_1099 issued by southeast to mr fugitt for in addition to the testimony of these witnesses records prepared and maintained by southeast were introduced that detailed the sales made by mr fugitt while employed by southeast mr osburn maintained a contemporaneous record for southeast at the time of each sale for purposes of determining mr fugitt’s sales commissions a summary of mr fugitt’s sales commissions and per_diem payments for was prepared by mr osburn which further supported the form_1099 issued by southeast mr fugitt did not keep and thus did not produce any records to prove his claims he does not contend that he provided southeast with receipts to account for his actual expenses_incurred while at the rv shows mr fugitt has failed to present any credible_evidence that the amount reported on the form_1099 did not properly reflect income he earned while working this evidence would satisfy any burden of production that respondent may have had under sec_6201 for southeast mr fugitt only offered his unsupported and uncorroborated testimony we are not required to and do not accept mr fugitt’s self-serving testimony see 87_tc_74 the testimony and records of mr ruess and mr osburn corroborate the form_1099 issued by southeast that mr fugitt was paid total sales commissions and per_diem payments in of dollar_figure under sec_61 the sales commissions portion of mr fugitt’s income must be included in petitioners’ gross_income since mr fugitt did not meet the requirements of sec_1_162-17 income_tax regs the per_diem portion must also be included in petitioners’ gross_income thus the form_1099 issued to mr fugitt reporting income of dollar_figure correctly reflected income he earned as a salesman for southeast during accordingly we sustain respondent’s determination and hold that petitioners failed to report self-employment_income in the amount of dollar_figure petitioners are allowed a deduction of percent of the meals expenses_incurred by mr fugitt while traveling away from home during see sec_162 sec_274 mr fugitt as a self-employed_individual may deduct an amount for meals expenses computed at the federal meals and incidental_expenses m ie rate for as an alternative to deducting the actual cost of meals incurred while traveling away from home see sec_1_274-5t temporary income_tax regs fed reg date revproc_98_64 1998_2_cb_825 given that the applicable federal m ie rate for is dollar_figure per day we hold that petitioners’ deduction for mr fugitt’s meals expenses is limited to percent of dollar_figure dollar_figure per day x days or dollar_figure see c f_r sec_301 appendix a b sec_6662 a the last issue for decision is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue as relevant herein sec_6662 imposes a penalty equal to 20-percent of any underpayment_of_tax that is due to a substantial_understatement of income see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of 10-percent of the tax required to be shown on the return or dollar_figure sec_6662 tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 in addition no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 petitioners make no argument with regard to substantial_authority or adequate_disclosure and we think that no such argument can be persuasively made based on the record before respondent has satisfied his burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 and b sec_7491 rule a 116_tc_438 us we also conclude that petitioners had no reasonable_cause for excluding from gross_income the income earned by mr fugitt from southeast accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 based on the understatement of income_tax for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
